Citation Nr: 1533692	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to an effective date earlier than March 11, 2015, for the assignment of a 50 percent rating for bilateral plantar fasciitis with right hallux rigidus.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions    issued in December 2014 and March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that he is unemployable because of his service-connected foot disability, and that a TDIU is therefore warranted.  He also claims entitlement to an earlier effective date for the 50 percent schedular rating assigned for that disability (bilateral plantar fasciitis with right hallux rigidus).  However, before the Board can reach a decision on his appeal, further development is needed.  

Specifically, a remand is required to obtain the Veteran's application for disability benefits, which he reportedly filed with the Social Security Administration (SSA), as well as any administrative decisions and supporting documents in the custody    of that agency.  VA already has requested copies of the Veteran's SSA medical records and has been advised that they are unavailable; however, no attempts to obtain other SSA documentation have yet been made.  Because copies of any SSA determination, and the records upon which it was predicated, are highly relevant to this appeal, efforts to obtain such documents should be made on remand.

A remand is also required to elicit a medical opinion that sheds further light on the Veteran's service-connected disability and its implications for his employment.  Although such questions were addressed during a recent (March 2015) VA foot examination, the examining clinician did not have access to the electronic claims   file.  Without such information, the March 2015 clinician could not have based his impressions on the Veteran's pertinent medical and occupational history.  Therefore, a clarifying opinion - which is predicated on the entire electronic claims file, including any relevant documents in SSA custody and all recent VA medical records - should be obtained on remand.  


Finally, a remand is required to provide a statement of the case in response to the Veteran's June 2015 notice of disagreement.  In that correspondence, he contested  the effective date of the 50 percent rating assigned for his service-connected foot disability.  That assignment was made in a March 2015 rating decision and, thus,     the June 2015 notice of disagreement is timely.  As such, VA has a duty to issue a statement of the case in accordance with 38 C.F.R. § 19.29.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where a timely notice of disagreement has been filed and a statement of the case has not been issued, the Board must remand for issuance of such a statement).
 
Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a statement of the case that addresses his June 2015 notice of disagreement concerning the March 11, 2015, effective date of his 50 percent schedular rating for bilateral plantar fasciitis with right hallux rigidus.  This matter should only be returned to the Board if a timely substantive appeal is submitted.

2.  Contact the SSA and obtain and associate with the electronic claims file copies of all documents, excluding medical records, which pertain to the Veteran's application for SSA disability benefits.  Such documents should include the SSA application itself, any ensuing administrative decisions (favorable or unfavorable), and any non-medical records upon which those determinations were based.  If    the records requested are not available, such should be documented in the record and the Veteran must be notified that the records are unavailable. 

3.  Obtain all VA treatment records dated since February 20, 2015, and associate them with the electronic claims file.
  

4.  After the development outlined in directives #2 and 3 is completed to the extent possible, return the claims file to the March 2015 foot examiner for review to obtain a medical opinion that addresses whether, and to what extent, the Veteran's service-connected bilateral plantar fasciitis with right hallux rigidus impairs his occupational functioning.  

Following review of the claims file, the examiner should opine as to whether the Veteran's bilateral plantar fasciitis with right hallux rigidus symptomatology are so severe   as to preclude the performance of the tasks required for gainful employment, without regard to the Veteran's age or nonservice-connected disabilities.  The examiner should explain the reasoning for the opinion provided.  

5.  Following the completion of the foregoing directives, and after undertaking any other required development, please re-adjudicate the claim for a TDIU, to include whether referral for extraschedular consideration is warranted.  If the appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case        to the Board for further disposition, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a final decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





